10

11

13

14

15

16

17

q

Pase 2:19-cv-09790-JFW-SK Document 25 Filed 08/20/21 Page iof1i Page ID#:83

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Miguel H. Case No.: 2:19-cv-09790-JFW-SK
Plaintiff. fPROPOSED}ORDER ON
aint, AWARD OF ATTORNEY’S FEES
Vs. PURSUANT TO THE EQUAL
Kilalo Kijakazi', Acting Commissioner hau TO JUSTICE ACT
of Social Security;
Defendant. [28 U.S.C, §2412(d)]

 

 

Based upon the Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that

in the amount of $5,912.40 fees, and expenses in the amount of $26.40, as

authorized by 28 U.S.C. § 2412 as authorized by 28 U.S.C. § 1920, be awarded

By: _STEVE KIM

Magistrate Judge

pursuant to the Stipulation.
Date: August 20, 2021

 

 

 

'! Kilalo Kijakazi is now Acting Commissioner of Social Security and is

automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
1

Ml

 

ORDER ON STIPULATION RE: ATTORNEY’S FEES AND COSTS
PURSUANT TO EAJA
Miguel H. v. Commissioner of SSA

 

 
